ELECTRONIC RECORD
                                                                      1353-W

COA #      03-14-00040-CR                        OFFENSE:        22.02


           Kendal Clark Smith v. The State of
STYLE:     Texas                                 COUNTY:         Comal

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    207th District Court


DATE: 08/28/14                    Publish: NO    TC CASE #:      CR2009-448




                        IN THE COURT OF CRIMINAL APPEALS


         Kendal Clark Smith v. The State of
STYLE:   Texas                                        CCA#:
                                                                    I353-/V
                                                      CCA Disposition:
          PRO se                      Petition

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      DZflz/w/y                                  SIGNED:                           PC:_

JUDGE:           ^    C6vl**^--                       PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                            ELECTRONIC RECORD